                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

JUSTIN SCOTT,                                        §
                                                     §
                Plaintiff,                           §
                                                     §
v.                                                   §                    1:19-CV-651-RP
                                                     §
ALLSTATE FIRE AND CASUALTY                           §
INSURANCE COMPANY,                                   §
                                                     §
                Defendant.                           §

                                                ORDER

        Before the Court is the report and recommendation of United States Magistrate Judge Mark

Lane concerning Defendant Allstate Fire and Casualty Insurance Company’s (“Allstate”) motion to

remand to state court and partial motion to dismiss for failure to state a claim, (Dkt. 2 & 3). (R. &

R., Dkt. 10). In his report and recommendation, Judge Lane recommends that the Court grant the

motion to remand and, because Judge Lane deemed remand to be appropriate, recommends that the

Court not reach the partial motion to dismiss. (Id. at 6). Plaintiff Justin Scott (“Scott”) timely filed

objections to the report and recommendation on February 3, 2020. (Objs., Dkt. 13). Allstate

responded to Scott’s objections on February 6, 2020. (Resp., Dkt. 14).

        A party may serve and file specific, written objections to a magistrate judge’s findings and

recommendations within fourteen days after being served with a copy of the report and

recommendation and, in doing so, secure de novo review by the district court. 28 U.S.C.

§ 636(b)(1)(C). Because Scott timely objected to each portion of the report and recommendation,

the Court reviews the report and recommendation de novo. Having done so, the Court overrules

Scott’s objections and adopts the report and recommendation as its own order.




                                                     1
        Accordingly, the Court ORDERS that the report and recommendation of United States

Magistrate Judge Mark Lane, (Dkt. 10), is ADOPTED. The Court GRANTS Allstate’s motion to

remand, (Dkt. 3); MOOTS Allstate’s partial motion to dismiss, (Dkt. 2); and DENIES Scott’s

objections to the report and recommendation, (Dkt. 13).

        IT IS ORDERED that this case is REMANDED to the County Court at Law #2, Travis

County, Texas, for lack of subject matter jurisdiction.

        SIGNED on February 20, 2020.




                                               ROBERT PITMAN
                                               UNITED STATES DISTRICT JUDGE




                                                   2
